DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter directed to the adjustable assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to use the language recited in the instant claims, specifically “an adjustable assembly” and the recited features of the adjustable assembly.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure fails to describe or have support for the features recited as part of the coil spring blow off assembly.  The disclosure of the instant application fails to show or describe the claimed subject matter of: 
an adjustable assembly comprising: 
a spring having a first end coupled to a second moveable piston, said spring having a second end coupled to a closure member; and 
an adjuster providing a variable level to vary a force required to open said adjustable assembly.

The following is a breakdown of claim 1 as interpreted by the Office:

damper cylinder
102
Piston assembly
105
Shim
115/116
Piston Rod
107
Bypass assembly
150
Remotely controllable valve
200
Closing member
210
Moveable Piston
205
Seating member
212
Biasing element
215
Adjustable assembly
No illustration or disclosure
Spring
No illustration or disclosure
Second moveable piston
No illustration or disclosure
Closure member 
No illustration or disclosure
An adjuster
No illustration or disclosure


As noted above, nothing associated with the adjustable assembly is shown in figures 2-4, as all elements in those figures are accounted for and identified.  In addition, the disclosure fails to discuss or incorporate by reference an adjustable assembly that is in combination with a remotely controllable valve, as is required by the claim language.  The above chart applies to claim 8 as well, since claim 8 only adds well known features such as a vehicle and suspension system.
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the 205.  However, if support can be established for the coil spring preload, then claims 6 and 7 are not enabled, as the disclosure fails to provide support for multiple lockout features coexisting simultaneously.  It would appear that claims 6 and 7 are each alternative embodiments to the coil spring preload assembly.
Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.  As stated above, the specification fails to provide support for any structure associated with the claimed adjustable assembly.  The remarks filed October 28, 2022 fail to indicate or point to any support for the claimed subject matter.  As such the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patzenhauser et al. and Asadi et al. each teach a bypass valve.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 17, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657